PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/434,354
Filing Date: 8 Apr 2015
Appellant(s): Torres et al.



__________________
Kiri Lee Sharon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/20/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 4/20/2020 from which the appeal is taken have been modified by the amendment dated 10/28/2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Appellant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 19-20, 22-23, 25-27, 32, and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ASM Handbooks (1998, Powder injection molding) in view of Johnson et al. (2003, Design guidelines for processing bi-material components via powder-injection molding), Rossmann et al. (US 5,634,189), and Ross et al. (US 3,142,894).
Regarding claim 19, ASM Handbooks discloses a known powder injection molding method, wherein said method includes the steps of homogenizing a powder feedstock of metal powder and organic binder of thermoplastic polymers and waxes [p.355 col.3 In.1-2, p.356 col.1 In.1-22], pelletization of said feedstock [p.356 col.1 In.45-49], heating said pelletized feedstock such that injection molding can be performed and subsequent injecting and molding of said feedstock material [p.356 col.1 In.57-62], followed by a debinding process and 
ASM Handbooks does not expressly teach that the aforementioned processing steps are applied to a first and second different metallic powder as claimed.  Johnson et al. discloses that powder injection molding with two different feedstocks can be used to fabricate bi-material components that have a unique combination of desired properties [abstract, p.31].  Therefore, it would have been obvious to one of ordinary skill to modify the method of ASM Handbooks by utilizing said method for processing first and second different metallic powders as claimed such that a unique combination of desired properties can be achieved.
ASM Handbooks and Johnson et al. do not expressly teach that said first and second different metallic powders specifically have differing particle sizes as claimed, wherein said first and second different metallic powders are injected into inner and outer portions of the mold as specifically claimed such that a dual-porosity porous component having a structure of an inner porous core portion and outer mounting portion as claimed is obtained.  
Rossmann et al. discloses a method of obtaining a structural component with an outer, dense shell and porous core through powder metallurgy [abstract]; wherein said method is achieved by providing powders of different particles sizes (specifically smaller sized particles to said outer layer and larger sized particle to said core) to obtain a desired porosity gradient after sintering [col.2 In.58 to col.3 

Regarding the recitation of the controlled sintering performed at a temperature from 700 to 1200 degrees C such that a residual porosity as claimed is obtained, Rossmann et al. further discloses that the porosity at the outer surface can approach 0 percent while the porosity toward the core can approach 97 percent [claim 9].  The examiner notes that the disclosed porosity of Rossmann et al. overlaps with that of the instant claim, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Thus, the examiner considers the disclosed sintering temperatures of Rossmann et al. are substantially close to the instantly claimed temperatures such that similar properties (ie. overlapping porosity as stated above) would be expected.  See MPEP 2144.05(I).  Alternatively, the aforementioned prior art does not expressly teach controlled sintering at a temperature such that porosities as claimed are achieved.  However, the examiner notes that the recitation of “controlled sintering...performed at a temperature that causes densification...” is an instance of functional language of said controlled sintering that merely recites the function 
The aforementioned combination does not expressly teach the inclusion of a liquid-phase forming element in the second preparation such that liquid-phase element liquefaction and solidification during and after controlled sintering occur as instantly claimed.  Ross et al. discloses a method of sintering powdered metal articles [col.1 In.11-14]; wherein copper is added as a powder inclusion to further density the metal article during sintering by liquid-phase sintering and to aid in the bond between metal particles [col.6 In.40-47].  The examiner submits that one of ordinary skill would have reasonably recognized that an addition of copper, which acts as a further densification element as disclosed by Ross et al., would have been desirable in aiding the densification of the dense outer shell of Rossmann et al. such that a greater densification effect and greater porosity gradient can be predictably achieved.  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned combination by 
Regarding claim 20, the aforementioned combination discloses the method of claim 19 (see previous).  ASM Handbooks further teaches that common engineering alloys can be used as the metal powder such as stainless steel 316L [p.356 col.1 ln.1, table 6].
Regarding claim 22, the aforementioned combination discloses the method of claim 19 (see previous).  Rossmann et al. further discloses that the outermost smaller particles can have a fine particle size of less than 10 micrometers while the interior particles can have particle sizes of up to 500 micrometers [col.5 In.45-55].  The examiner notes that the overlap between the disclosed particle size ranges of Rossmann et al. overlap with that of the instant claim, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 23, the aforementioned combination discloses the method of claim 19 (see previous).  ASM Handbooks further teaches that the binder content can be 40 volume percent [p.356 col.1 ln.12-13].  The examiner notes that the disclosed binder content of ASM Handbooks falls within the instantly claimed range of 20 to 80 volume percent binder.  See MPEP 2131.03.
Regarding claim 25, the aforementioned combination discloses the method of claim 19 (see previous).  The aforementioned prior art does not expressly teach debinding in a conventional furnace as claimed.  However, the examiner submits that performing debinding in a conventional furnace as claimed would have been obvious to one of ordinary skill because conventional furnaces are, by definition, commonly used and well-known means for performing heating.
Regarding claim 27, the aforementioned combination discloses the method of claim 19 (see previous).  ASM Handbook further teaches that sintering is performed at 1120 to 1350 degrees C for stainless steels [p.360 col.1 In.51-53].  The examiner notes that the overlap between the disclosed sintering range and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  As stated previously, the examiner submits that performing sintering in a conventional furnace as claimed would have been obvious to one of ordinary skill because conventional furnaces are, by definition, commonly used and well-known means for performing heating.
Regarding claims 26, 32, and 34, the aforementioned combination discloses the method of claim 19 (see previous).  The aforementioned combination does not expressly teach a pre-sintering step after binder removal as claimed.  However, the examiner notes that the aforementioned sintering process of ASM Handbooks after binder removal will naturally have to ramp up from ambient or debinding temperatures to the aforementioned range of 1120 to 1350 degrees C, such that an effect of pre-sintering within the temperature range as instantly claimed after binder removal would have been expected to take place during said ramp up period to sintering (ie. simultaneous with sintering heat treatment).  See MPEP 2145(II).  As stated previously, the examiner submits that performing sintering in a conventional furnace as claimed would have been obvious to one of ordinary skill because conventional furnaces are, by definition, commonly used and well-known means for performing heating.
Claims 35-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ASM Handbooks (1998, Powder injection molding) in view of others as applied to claim 19 above, and further in view of Kiikka (US 2004/0154468) and Sassanelli et al.
Regarding claims 35-36, the aforementioned combination discloses the method of claim 19 (see previous). The aforementioned combination does not expressly teach a subsequent step of installing the claimed component in an aerostatic bearing for a hermetic compressor by connecting the compound outer portion to said bearing through interference fitting.  However, the examiner submits that the aforementioned feature would have been obvious in view of the prior art. 
Kiikka discloses that it is known to utilize porous materials, similar to that as disclosed by the aforementioned combination, as gas restrictors in gas bearings for compressor systems such that desirable gas pressure can be maintained in said bearings [abstract, 0002, 0006-0008].  Therefore, it would have been obvious to modify the method of the aforementioned combination by utilizing the porous component of the aforementioned combination in a gas bearing as claimed such that desirable gas pressure can be maintained as disclosed by Kiikka.  
The aforementioned combination and Kiika do not expressly teach that the porous component is connected in said gas bearing by means of interference fitting as claimed.  Sassanelli et al. discloses a compressor system [abstract]; wherein components are joined together through an interference fit such that .


NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Appellant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ASM Handbooks (1998, Powder injection molding) in view of Johnson et al. (2003, Design guidelines for processing bi-material components via powder-injection molding), Rossmann et al. (US 5,634,189), and Ross et al. (US 3,142,894).
Regarding claim 24, the aforementioned combination discloses the method of claim 19 (see previous).  ASM Handbooks further teaches that debinding depends on the binder system, wherein a specific binder system is debound at 50 degrees C for 6 hours by immersion in a solvent [table5].  The examiner recognizes that solvent immersion debinding reasonably meets the claimed limitation of binder removal in a liquid because solvent immersion utilizes a liquid solvent as would have been recognized by one of ordinary skill (ie. “immersion” refers to submerging in a liquid).


(2) Response to Argument
Appellant argues on p.12-13 of the brief that ASM Handbooks teaches away from the high porosity articles of Rossmann et al. and the instant claim because ASM Handbooks is directed to PIM wherein sintering is performed to near-full density to achieve low porosity.
The examiner cannot concur.  Although ASM Handbooks does indeed disclose that PIM is capable of sintering to near-full density [p.361 col.1], ASM Handbooks does not specifically criticize sintering to less than near-full density to 
Appellant argues on p.13-14 of the brief that the disclosed sintering temperature of ASM Handbooks (ie. 1120 to 1350 degrees C) pertains to conventional high temperature sintering, which is different from the low temperature sintering (ie. 700 to 1200 degrees C) of the instant claim such that different porosity behavior would have been expected.  
The examiner cannot concur.  Specifically, as stated previously, the examiner notes that the disclosed sintering temperature of ASM Handbooks overlaps with the instantly claimed sintering temperature, such that prima facie evidence of obviousness exists due to said overlap.  See MPEP 2144.05(I).  In response to appellants allegations that different porosity values would have been expected in ASM Handbooks vs. the instantly claimed range, it is noted that 
Appellant argues on p.14-15 of the brief that the claimed controlled sintering does not arrive at “stage 3” of sintering as explained in p.14-15 of the brief, which is different from the sintering of ASM Handbooks which proceeds through all three stages.
In response, the examiner notes that the features upon which applicant relies (i.e., not proceeding into stage 3 of sintering) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Since independent claim 19 does not require any specific sintering stages as argued by appellant, the examiner cannot concur.
Appellant argues on p.16 of the brief that the prior art combination fails to teach the limitations pertaining to a liquid-phase forming element “located within said outer mounting” that “solidifies and is plastically deformable…”
The examiner cannot concur.  As stated previously, the examiner notes that the aforementioned limitations are mere instances of functional language that merely recite the function of the claimed liquid-phase forming element during and after the controlled sintering step.  See MPEP 2173.05(g).  In other words, the aforementioned limitations merely recite how the liquid-phase forming 
Appellant argues on p.16-17 of the brief that ASM Handbooks teaches binder removal in air, which does not meet the claimed limitation of binder removal “in liquid” as claimed.  
In response, the examiner notes that the previous reliance of “air drying” at 60 degrees C for 10 hours as a binder removal technique of ASM Handbooks [table5] was a clerical error, wherein the binder removal of “solvent immersion” at 50 degrees C for 6 hours was originally intended to teach the instant claim (ie. one line above “air drying”).  Nonetheless, as stated above, a new ground of rejection has been established over the disclosure of “solvent immersion” 


For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 

Respectfully submitted,
/NICHOLAS A WANG/               Examiner, Art Unit 1734                                                                                                                                                                                       

A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/THOMAS G DUNN/           Director’s Designee for New Grounds of Rejection, TC 1700    

                                                                                                                                                                                         Conferees:

/JONATHAN JOHNSON/           Supervisory Patent Examiner, Art Unit 1734   

/THOMAS G DUNN/           Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.